DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner acknowledges that the amended claim set and drawings corrects the issues noted by the previous office action on (4-15-2022). All of the previous 112 rejections, drawings objections have been withdrawn.
Applicant's remarks and arguments filed (7-15-2022) have been fully considered but they are not persuasive.
Applicant argues…
Nigido et al. (US-3,888,102, hereinafter Nigido) is merely a schematic with no dimensions or references to the features of a groove. Thus, is it hard to determine if Nigido is “leaving an undamaged inner surface of the expanded pipe”
Trickle discloses grooves but require a position ring to leave depressions. 
Applicant further argues that none of the other applied references make up for the deficiency of Nigido as modified. 
This is not found to be persuasive because…
As noted in the office action of (4-15-2022) Nigido teaches an expander tool that comprises circumferential grooves and their relative position. With (Col. 2, lines 19-21) teaching that the finger retaining springs 36 are positioned at the opposite ends of the finger assembly [6 hold the segments or fingers in position. With (Fig. 1) showing the position of the retaining springs 36 and their respective grooves. Highlighting, (Col. 2, lines 44-51) which teaches that the ram 12, when it is pushed out, engages the inner frusto-conical surface of the fingers or segments 38 (which are held in place by the springs 36) and expands them radially and uniformly. Such movements of the segments or fingers 38 enlarges the inner diameter D of the pipe of tube 42 to the inner diameter Das shown best in (Fig. 6). With (Claim 1) recites that the tool is when implemented allows for the movement of the ram to a predetermined degree for causing radial expansion of the segments acting to cause outer perimetric portions of the flange-like inner end portions to abut against the interior surface of the outer end portion of the housing means. Adding, (Fig. 8) and (Fig. 10) show the pipe before and during/after expanding, respectively. Where (Fig. 10) discloses that the springs do not contact the interior surface of the tube. As such, the tool is understood to expands the tube radially and uniformly. Accordingly, Nigido makes no mentioning to damage occurring to the inner surface of the expanded pipe. Additionally, and/or alternatively, the case law for drawings used as prior art may be recited. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. Where, drawings and pictures can anticipate claims if they clearly show the structure which is claimed, see In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) & In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).
As noted by the applicant, Trickle does in fact utilize positioning rings in the grooves. As such, any depression that may arise from the grooves are understood to be reduced by the implementation of positioning rings as noted by the applicant’s argument. 
This is unpersuasive because as explained above there was not found to be deficiency in Nigido as modified.                                                           Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:Currently, (Figs. 1-6) all contain the reference character(s) “8” and “8”. Where the specifications mention one of these two parts should be labeled “ 8’ ”. Accordignly, the drawings should be amended to note which part is “8” and which is “8’ “.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used in (Figs. 1-6) to designate both grooves. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 & 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Currently, the term “by the stop face” in claim 1 is a relative term which renders the claim indefinite. The term “by the stop face” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Currently, the specification makes no mention on a value or means to measure how far or how much space should be provided. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or	nonobviousness.
A.) Claim(s) 1 & 5-10, are rejected under 35 U.S.C. 103 as being unpatentable over Salvatore Nigido (US-3,888,102, hereinafter Nigido) in view of Glen Trickle (US-2019/0,351,605, hereinafter Trickle)Regarding claim 1, 	
An expander tool (1) for expanding an end of a pipe, the expander tool comprising 
a tool head (2) which comprises expanding means (3) arranged to be insertable inside the end of the pipe (P) for expanding the end of the pipe, 
the expanding means (3) comprising a plurality of spreading elements (4), 
the spreading elements (4) being radially movable in relation to a center longitudinal axis (x) of the tool head (2) between a starting position (I), at which the spreading elements (4) are along said axis (x) and are insertable into the end of the pipe, to an outwardly extended expansion position (II) radially distanced from said axis (x) so as to expand the end of the pipe, 
each of the spreading elements (4) having an outer spreading surface (5) which is an nth part of a cylinder surface, 
wherein n is the number of the spreading elements, said outer spreading surfaces (5) being configured to press against an interior surface of the end of the pipe (P), 
the expander tool (1) comprising a piston (6) configured to spread the spreading elements (4) from the starting position (I) to the expansion position (II) by moving along said axis (x) from a retracted piston position (III) to a fully extended piston position (IV) against interior surfaces of the spreading elements (4), and 
an actuator (7) for moving the piston (6), 
characterized in that the outer spreading surfaces (5) comprise a circumferential groove (8, 8'), said groove leaving an undamaged smooth and intact sealing surface (100, 100') to the inner surface of the expanded pipe (P). 
the outer spreading surfaces (5) comprise at least two circumferential grooves (8, 8’) at a distance from each other, and
that the spreading elements (4) comprise a stop face (9) against which the end of the pipe (P) to be expanded can be placed and the outer spreading surfaces comprises a circumferential groove (8’) by the stop face (9), 
said groove (8’) leaving an undamaged smooth and intact sealing surface (100’) to the inner surface of the expanded pipe (P) at the end of the pipe.  
Nigido teaches the following:
, b.) & c.) (Abstract) teaches a swedger apparatus is provided for use in enlarging the inner diameter and surface of a tube or pipe. Where the swedger apparatus acts as the applicant's expanding tool. (Col. 2, lines 15-18) teaches that on the inside of the coupling housing 14 there is provided a finger assembly {16) which consists of a plurality of externally shaped frusto-conical shaped segments or fingers (38). Where the fully assembled construction {12+14+16+18) as show in {Fig. 4) acts as applicant's tool head {3), and fingers assembly 16 acts as applicant's expanding means, and the segments (38) act as applicant's expanding means (3). Highlighting, (Fig. 4 &. Fig. 6} shows the fingers to be arranged to be insertable inside the end of the pipe (Pl for expanding the end of the pipe. With (Fig. 4) showing the starting position at which the spreading elements are close along the x-axis and are insertable into the end of the pipe. With (Fig. 4) showing the expansion position with the segments {38) being radially distanced from the x-axis to expand the end of the pipe.
& e.) As shown in (Fig. 1) and a singular segment detail in {Fig. 4) the finger assembly 16 comprises many segments 38, each segment has an exterior surface that makes for contacting and expanding an n portion of the pipe. Adding, that while no discrepancies are perceived to exist, it should be noted that the number of segments 'n' is understood to be a duplication of parts, as such the case law for duplication of parts could be recited regarding the number of segments implemented, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
& g.) (Col. 2, lines 37-43) teaches that the air control button 24 controls the air flowing through the air input 22 which actuates a hydraulic pump in the swedger (expanding} device 10. This causes the frusto-conical shaped ram 12 to be pushed out by the plunger 30 in the direction of the arrow 32, shown in FIG. 6, to the position shown therein. Where the ram {12) acts as applicant's a piston and the hydraulic pump acts as the applicant's actuator.
(Col. 2, lines 19-21) teaches that finger retaining springs 36 positioned at the opposite ends of the finger assembly [6 hold the segments or fingers in position. Where the spring is found to be in a grove located circumference of the fingers. Adding, that {Fig. 6) shows the expanded pipe portion, including the segment where the groove is located and contacting the pipe, to be as level/ plane as the unexpanded portion preceding it.
(Col. 2, lines 16-21) teaches details about the finger assembly, in particular it notes that the finger assembly comprises finger retaining springs 36 positioned at the opposite ends of the finger assembly and hold the segments or fingers in position. As such, it is understood that multiple retaining springs are implemented on the finger assembly at a distance from each other. Adding, that while no discrepancies are perceived to exist, the case law for the duplication of parts may be recited regarding implanting multiple retaining springs on the finger assembly, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Alternatively, and/or in addition (Col. 2, lines 22-28) teaches that an adapter ring 20 is also provided which has fingers or segments 40 arranged around the circumference of the ring 20. The segments or fingers 40 are maintained in position on the ring 20 by the finger retaining springs 36 located at opposite ends of the ring 20. The adapter ring 20 is used on large diameter pipe 42 as will be described subsequently. Accordingly, the adapter ring is understood to function in the same manner as the finger assembly (38}. Where the ram {12) engages the finger assembly which in--turn engages the adapter ring. Adding, that the adapter ring as best depicted in (Fig. 10) is provided with two retaining springs, where each retaining spring is found in its own respective circumferential groove. Adding, that while no discrepancies are perceived to exist, the adapter ring is found to be added onto the finger assembly, as the case law for making integral may be recited, see In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214 and/or the case law for the rearrangement of parts could also be recited, see In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400 & In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).
As shown in detail in (Fig. 4) spreading elements comprise a stop face against which the end of the pipe to be expanded can be placed. Adding, that while the contact with the pipe is made with the internally threaded cap 18 of the expansion tool, the outer spreading surfaces does comprise a circumferential groove that is located by the stop face (9). Highlighting, the case law for making integral may be recited, where the use of a one-piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral. In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214. Alternatively, and/or in addition, it is recognized, that if no threaded cap was provided, and the coupling housing 14 was left “open” contact with the pipe would be made at the upper flange of the finger assembly 16.
As shown in detail in (Fig. 4) outer spreading surfaces (5) comprises a circumferential groove in proximity to the stop face. Highlighting, that this groove is found to be proximity to both the stop face the threaded cap provides and the stop face the upper flange of the finger assembly would provide if no threaded cap was provided (the housing assembly 14 was left "open"). Recalling, (Col. 2, lines 19-21) teaches that finger retaining springs 36 positioned at the opposite ends of the finger assembly [6 hold the segments or fingers in position. Where the spring is found to be in a grove located circumference of the fingers. Adding, that (Fig. 6) shows the expanded pipe portion, including the segment where the groove is located and contacting the pipe, to be as level/plane as the unexpanded portion preceding it. Highlighting, that while no discrepancies are perceived to exist, the case law for making integral may be recited, see In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214, and/or the case law for the rearrangement of parts could also be recited, see In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400 & In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).
Regarding Claim 1, Nigido teaches the majority of claim 1 including an apparatus for use in enlarging the inner diameter and surface of a tube or pipe, which is to be joined to an adjacent tube or pipe by the overlapping of the ends thereof, the apparatus comprising spreading elements to have a flanged portion and the spreading element comprising grooves that are utilized to house finger retaining springs 36, in which the spring finger retaining springs 36 positioned at the opposite ends of the finger assembly utilized to hold the segments or fingers in position. Nigido is silent on details regarding the stop face. In analogous art for an expansion tool heads are disclosed herein that are structured (1) to provide improved and more-evenly distributed strain in the pipe during the expansion strokes of the tool head which can include more gradually inducing the strain in the pipe, Trickle suggests details regarding the shape of the expandable mandrel, and in this regard Trickle teaches the following:
(Fig. 13) of trickle is perspective view of an expansion tool head having a hybrid profile with interdigitated teeth in a retracted position and a positioning band between the tip and the base of the jaws. Where the expansion tool head comprises spreading elements with a stop face, as highlighted in the provided image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for a swedger provided for use in enlarging the inner diameter and surface of a tube or pipe, the swedger comprising a ram that moves a finger assembly that contacts the interior of the pipe implemented in the expansion, of Nigido. By utilizing a expansion tool assembly comprising an expandable jaws that have a stop face, as taught and depicted by Trickle, due to the fact it would amount to nothing more than a use of a known expansion tool head configuration that utilizes spreading elements that comprise a stop face, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Trickle. Where, simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).Alternately, and/or in addition, the case law for change of shape may be recited, where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et al., 3 USPQ 23. Nigido / Trickle discloses the claimed invention except for the expansion tool head containing spreading elements that comprise a stop face. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize an expansion tool head containing spreading elements that comprise a stop face, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of utilize an expansion tool head containing spreading elements that comprise a stop face for the purpose of including grooves 520 a, 520 b that allow for receive a positioning ring 528 for biasing the jaws 502 into the retracted position, ([0046])
Regarding claim 5-6, 	
Characterized in that the expander tool (1) comprises a tool frame (10) and 
the tool head (2) comprises a head frame (11) which is detachably attachable to the tool frame.
Characterized in that the tool frame (10) comprises an outer thread (12), and the head frame (11) comprises an inner thread (13) 3PNE0006US (P-US 114245V) adapted to be threaded into the outer thread (12) for detachable attachment of the head frame to the tool frame.
Nigido teaches the following:
(Col. 2, liens 10-14) teaches that a coupling housing 14 which is internally threaded at the left end is provided for attachment to the threaded exterior end of the pump housing 46. The right enlarged externally threaded end of the coupling housing 14 is closed by an internally threaded cap 18. Where the coupling housing acts as the applicant's tool frame (10) and the internally threaded cap 18 acts as the applicant's head frame {11). As shown, in {Fig, 1) both the tool frame (10} comprises an outer thread {12), and the head frame (11} comprises an inner thread (13).
Regarding claim 7, 	
Characterized in that the spreading element (4) comprises a guide flange (14), and 
the head frame (11) is a ring comprising a radial inner guide slot (15) adapted to receive the guide flange (14) radially movable in guidance of the guide slot (15) relative to head frame.
Nigido teaches the following:
 & b.) As shown in (Fig. 1) the spreading element {4) comprises a guide flange that comprises a grove that holds the retaining springs. As shown in (Fig. 1) and in more detail in (Fig. 4), the head frame {ll) baring comprising a radial inner guide slot {15) adapted to receive the guide flange {14).
Regarding claim 8, 	
Characterized in that the guide flange (14) comprises a peripheral groove (16) to receive an elastic O-ring (17) therein, the O-ring acting as a returning spring for returning the spreading elements (4) to the starting position (I).
Nigido teaches the following:
As show in (Fig. 1) the spreading element {4) comprises a guide flange that comprises a grove that holds the retaining springs. With (Col. 2, lines 44-46} teaching a that the ram 12, when it is pushed out, engages the inner frusto-- conical surface of the fingers or segments 38 {which are held in place by the springs 36). \A/here the springs are understood to have a degree of elasticity is understood to be represent by Hooke's law F = k * X, where k is a constant factor characteristic of the spring (i.e., its stiffness) and stiffness is related to Elasticity by k = E * A/L where E is the (tensile) elastic modulus.
Regarding claim 9, 	
Characterized in that the piston (6) comprises a plunger portion (18) having a conical outer surface (19), and the spreading elements (4) comprise inner surfaces (20) matching with the shape of the conical outer surface (19).
Nigido teaches the following:
(Col. 2, lines 44~50) teaches that the ram 12, when it is pushed out, engages the inner frusto-conical surface of the fingers or segments 38 (which are held in place by the springs 36) and expands them radially and uniformly. Highlighting, that the ram acts as the applicant's plunger. Noting, that while the ram has already been mapped to the applicant’s plunger, in (Fig. 3) of the instant application, the applicant has labeled and depicted the piston and plunger to be the same object. See Drawings objection for further information regarding this issue.
Regarding claim 10,
Characterized in that the spreading elements (4) have a conical end portion (21).
Nigido teaches the following:
As shown in (Fig. 1) and in more detail in (Fig. 4) and {Fig. 6} the spreading elements (4) have a conical end portion that accepts the ram for pushing out the spreading elements. The portions highlighted in recreated (Fig. 1) and (Fig. 4) show the conical shape extending to the end portion. Alternatively, and/or in addition to, if the applicant's limitation was directed at the finger segment.:; having a conical end portion on their exterior, the case law for change of shape may be recited regarding the exterior shape of the fingers being conical. Accordingly, it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et al., 3 USPQ 23.
C.) Claim(s) 5-7 & 10, are rejected under 35 U.S.C. 103 as being unpatentable over Nigido in view of Trickle and in view of Joseph Elise (US-2015/0,367,556, hereinafter Elise)Regarding claim 5-7 & 10, 	
Characterized in that the expander tool (1) comprises a tool frame (10) and 
the tool head (2) comprises a head frame (11) which is detachably attachable to the tool frame.
Characterized in that the tool frame (10) comprises an outer thread (12), and the head frame (11) comprises an inner thread (13) 3PNE0006US (P-US 114245V) adapted to be threaded into the outer thread (12) for detachable attachment of the head frame to the tool frame.
Characterized in that the spreading element (4) comprises a guide flange (14), and the head frame (11) is a ring comprising a radial inner guide slot (15) adapted to receive the guide flange (14) radially movable in guidance of the guide slot (15) relative to head frame.
Characterized in that the spreading elements (4) have a conical end portion (21).
Regarding Claim 5-7 & 10, Nigido teaches the entirety of claim 1, including a depicting the spreading elements to have a flanged portion. Nigido is silent on details regarding the tool frame and headframe. In analogous art for an expanding tool that comprises a longitudinal axis and a vertical axis. The tool includes a working end disposed at. a distal end along the longitudinal axis. This working end includes a plurality of jaws movable between a closed position and an expanded position and rotatable about the longitudinal axis of the tool, Elise suggests details regarding structural details for the tool frame, headframe, and the spreading elements shape, and in this regard Elise teaches the following:
& b.) The tool (3) shown in (Fig. 1) shows a cap 20 is disposed on the second end of the sleeve 12, {[0032]}. Where the sleeve acts as applicant's tool frame and the cap acts as applicant's head frame. Noting, that as shown in {Fig. 1) and highlighted in the image provided, both the sleeve and cap have corresponding threads. With ([0041]) teaching that Thus, the collar portion 34 cooperates to define a complete disk-shaped collar that fits within a recess 86 formed as part of the cap 20, The recess 86 restrains axial movement of the jaws 24 while allowing substantially free radial movement of the jaws 24. A biasing member 88, such as a spring, is positioned within the recess 86 and biases the jaws 24 in a closed position when the jaws 24 are not being expanded by the wedge 22, Noting, that this is also highlighted in the second image provided. With {[0034]} teaching that. as illustrated in FIG. 6, a first end of one of the jaws 24 includes an interface portion 26 including a slot 28 adapted to engage the rotation collar 18 as will be discussed with regard to FIGS. 2-5. A second end of the jaw includes a frustoconical end 30 that extends from a small diameter cylindrical portion 32. A collar portion 34 is disposed adjacent the first end of the jaw 24, The collar 34 includes a large diameter portion 36, In the illustrated construction, a plurality of ribs 40 is formed in the frustoconical end 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for a swedger provided for use in enlarging the inner diameter and surface of a tube or pipe, n the swedger comprising a ram that moves a finger assembly that contacts the interior of the pipe implemented in the expansion, of Nigido as modified. By utilizing an expansion tool that comprises the structural details for the tool frame, headframe and shape for the spreading elements, as taught by Elise. Highlighting, implementation of a tool frame, headframe as detailed allows for provide a biasing member 88, such as a spring, is positioned within the recess 86 and biases the jaws 24 in a dosed position when the jaws 24 are not being expanded by the wedge 22, ([0041]). While the spreading elements shape allows for a second end of the jaw includes a frustoconical end 30 that extends from a small diameter cylindrical portion 32, i.e. allowing for a degree varying the diameter of the jaw, ([0034]),                                                                Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thorson et al. (US-2013/0,341,831) – teaches in the (Abstract) aa tool to expand an end of a pipe includes a plurality of jaws movable between a closed and expanded position and rotatable about a longitudinal axis, and a shuttle movable along the axis between a disengaged position and engaged position wherein the shuttle and the jaws are engaged and rotatable about the axis between a first and second orientation. ([0026]) teaches that as illustrated the construction has a plurality of ribs 40 is formed in the frustoconical end 30. ([0026]) teaches that the collar 34 includes a large diameter portion 36. 
Adelman et al. (US-2021/0,254,773) – teaches in the (Abstract) the invention disclosed is for a pipe fitting (100) includes a tubular connecting part (101); the tubular connecting part being configured to be inserted into an expanded pipe end section (111) of a pipe (110) having a first circumferential intact sealing region (113) on the inner surface (112) of the pipe end section (111);

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715